By The. Court.
There is so much business before the Court, that, they consider it their duty not to hear the coun*242sel in whose favour they have formed an opinion.—The case now before us, is considered as hardly open to argument, because, the Court have heretofore decided that an appeal, under the act of assembly in question, cannot be entered without payment of costs. The law may undoubtedly, in certain cases, bear so hard on a poor man, as almost to deprive him of his appeal. But that will not justify the Court in deciding that the law is void. All general laws operate with severity in particular instances. The costs, although paid, are to be recovered again by the appellant in case he succeeds in his appeal: This case not being distinguishable from cases before decided, the Court are of opinion that the act of assembly ordering the costs to be paid, is not a violation of the Constitution, and therefore the judgment of the Court of Common Pleas should be affirmed.
Judgment affirmed.